UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

UNITED STATES OF AMERICA,
Plaintiff-Appellee,

v.                                                                       No. 95-5656

CECIL G. MCSWAIN,
Defendant-Appellant.

Appeal from the United States District Court for the
Western District of North Carolina, at Shelby.
Richard L. Voorhees, Chief District Judge.
(CR-93-12)

Submitted: September 30, 1997

Decided: November 18, 1997

Before WILKINS, LUTTIG, and
WILLIAMS, Circuit Judges.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

William Arthur Webb, Federal Public Defender, Gordon Widenhouse,
Assistant Federal Public Defender, Raleigh, North Carolina, for
Appellant. Mark T. Calloway, United States Attorney, C. Nicks Wil-
liams, Special Assistant United States Attorney, Charlotte, North Car-
olina, for Appellee.

_________________________________________________________________
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).

_________________________________________________________________

OPINION

PER CURIAM:

This is a direct appeal from Cecil G. McSwain's conviction and
sentence for conspiring to possess marijuana with the intent to distrib-
ute and distribution of the same. McSwain raises two errors: (1) that
the district court erred in denying his motion to substitute counsel;
and (2) the district court erred in denying him a reduction in sentence
under the safety valve provision of U.S. Sentencing Guidelines
Manual § 5C1.2 (1995). He requests a new trial in relation to his first
claim of error and resentencing in relation to his second. For the fol-
lowing reasons we affirm.

I.

This Court reviews a claim of error in the denial of substitute coun-
sel under an abuse of discretion standard. See United States v. Gallop,
838 F.2d 105, 108 (4th Cir. 1988). In evaluating whether a district
court abused its discretion, an appellate court considers: (1) the time-
liness of the motion; (2) the adequacy of the district court's inquiry
into the defendant's complaint; and (3) whether the attorney/client
conflict was so great that it had resulted in total lack of communica-
tion preventing an adequate defense. Id. at 108. An examination of the
factors does not reveal an abuse of discretion.

McSwain's motion for substitute counsel came one week after a
notice for calendar call was mailed. McSwain's case had been called
several times prior to this event, and had, in fact, been continued for
over a year. Given this fact, the motion could be construed as
untimely. More importantly, however, the district court conducted a
sufficient inquiry into McSwain's dissatisfaction with his attorney.
This inquiry, together with the motion, revealed that McSwain sought
new counsel and his attorney, Leonard, wished to withdraw because
Leonard had limited time for, and experience in, trial practice and

                    2
planned to be on vacation at the time of the trial. Further, a second
attorney, Smith, had already entered an appearance on behalf of
McSwain, was familiar with the case, and had commenced work on
the appeal. Smith stated, however, that he wished to conduct more
investigation prior to trial and that it was possible that he would raise
inadequate preparatory time on appeal. No mention was made as to
any breakdown in the relationship between McSwain and Leonard.

At the conclusion of the hearing, the district court deferred its rul-
ing. The next day, the district court stated that it had denied the
motion to substitute Smith because of "a conflict that he would have
had that would have made it impermissible [for him] to be the lawyer
in the case." The district court failed to elaborate on this conflict, but
noted that because it was severing McSwain's trial from that of his
co-defendant's and continuing it until a later time there was no reason
that Leonard could not remain as McSwain's attorney and adequately
prepare the case during the interim.

McSwain argues that the district court abused its discretion in
reaching this decision because it did not sufficiently elaborate on the
conflict of interest which it found to preclude Smith's representation
of McSwain. He further asserts that in order to remove an attorney
there must be an actual conflict of interest which the district court
failed to demonstrate. McSwain misses the point, however. The focus
of the inquiry in determining whether to allow withdrawal and substi-
tution of counsel is not whether the attorney seeking to be added to
the case is appropriate, but rather whether there exists sufficient justi-
fication for allowing the first attorney to withdraw. Thus, the issue is
not whether Smith should have been allowed to represent McSwain,
but whether the district court erred in refusing to dismiss Leonard. As
explained above, the district court inquired into the relationship
between McSwain and Leonard and this inquiry revealed no break-
down in the relationship which would have prevented Leonard from
conducting an adequate defense. Accordingly, we find that the district
court did not abuse its discretion in denying McSwain's motion for
substitution of counsel.

II.

McSwain next asserts that the district court erred in failing to con-
sider the applicability of the safety valve reduction under 18 U.S.C.A.

                     3
§ 3553(f) (West 1994 & Supp. 1997), and argues that his case should
be remanded for resentencing on the basis of this failure. McSwain
cites to United States v. Robles-Torres, 109 F.3d 83 (1st Cir. 1997),
as support for this proposition. In Robles-Torres, the government
noted on appeal that neither the parties nor the court had considered
the possible applicability of USSG § 2D1.1(b)(4) which mandates a
two-level reduction in the offense level if the defendant meets the
requirements set forth in USSG § 5C1.2, a provision identical to 18
U.S.C. § 3553(f). The government conceded that this failure was most
likely an oversight because there was reason to believe that the appel-
lant might be eligible for the reduction. Given this concession and
possibility, the appellate court directed the district court, on remand,
"to reconsider the computation of the GSR in light of the govern-
ment's concession." Robles-Torres, 109 F.3d at 86 n.2. We believe
that McSwain's appeal presents a different set of circumstances which
do not justify remand.

Unlike Robles-Torres, McSwain does not appear to have met the
requirements for a departure under § 3553(f) or § 5C1.2. Specifically,
the fifth requirement--providing all information concerning the
offense to the government prior to or at sentencing--appears to be
lacking. The record on appeal reveals that McSwain continued to
deny his involvement in the conspiracy and that while he did provide
the government with a few names of individuals who might have been
involved in the conspiracy, he failed a lie detector test relating to this
information. Accordingly, we conclude that McSwain does not meet
all of the requirements set forth in § 3553(f) or § 5C1.2, and therefore
conclude that he is ineligible for a reduction under§ 2D1.1(b)(4). See
United States v. Withers, 100 F.3d 1142, 1147 (4th Cir. 1996) (stating
that appellant must acknowledge responsibility for actions before
qualifying for safety valve reduction), cert. denied, ___ U.S. ___, 65
U.S.L.W. 3631 (U.S. Mar. 17, 1997) (No. 96-7884). Under these cir-
cumstances, we find McSwain's reliance on Robles-Torres to be
unconvincing. We therefore deny his request for resentencing on this
issue and affirm his sentence.

We dispense with oral argument because the facts and legal conten-
tions are adequately presented in the materials before the court and
argument would not aid the decisional process.

AFFIRMED

                     4